 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   DIANA KAVIGAN,                        ) Case No. 5:18-cv-02216-JDE
                                           )
12                                         )
                       Plaintiff,          ) JUDGMENT
13                                         )
                  v.                       )
                                           )
14                                         )
     ANDREW M. SAUL,
                                           )
15   Commissioner of Social Security,      )
                                           )
16                                         )
                       Defendant.          )
17                                         )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that that the decision of the
21   Commissioner of Social Security is affirmed and this matter is dismissed with
22   prejudice.
23
     Dated: August 19, 2019
24
25                                             ______________________________
                                               JOHN D. EARLY
26                                             United States Magistrate Judge
27
28
